DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,347. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,304,347. The method of in response to detecting the activity data in accordance with a determination that the activity data satisfies activity criteria, displaying an alert, wherein the alert includes a first affordance and receiving a first user input corresponding to a selection of the first affordance and in response to receiving the first user input, initiating a tracking functionality corresponding to a determined type of physical activity. The difference is the claims US Patent No. 10,304,347 having the limitations detect a user input corresponding to a selection of the affordance; and in response to detecting the user input: cease to display the first user interface screen, including the user interface object indicating the time of day and the affordance representing the pedometer application. It would have been obvious to read the broader limitation of the instant application 17/591,184 into the narrower limitation of the U.S. Patent No. 10,304,347 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 48 and 56 of the instant application, they have similar limitation and are anticipated and obvious by claim 1 of the U.S. Patent No. 10,304,347.

Instant Application No. 17/591,184. 
Claim 17.  17. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for: displaying a user interface screen on the display, the user interface screen including: a user interface object indicating a time of day; and 
an affordance representing an application that includes one or more weather- related data, wherein the affordance is displayed as a complication associated with the user interface object; detecting a user input corresponding to a selection of the affordance; and in response to detecting the user input: launching the application; and displaying one or more workout recommendations based on weather information. 

US Patent No. 10,304,347.
Claim 1.  A non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a first device with a display, the one or more programs including instructions which, when executed by the one or more processors, cause the first device to: 
display a first user interface screen on the display, the first user interface screen including: a user interface object indicating a time of day; an affordance representing a pedometer application, wherein the affordance comprises a set of information obtained from the pedometer application, the set of information being updated in accordance with data from the pedometer application, and wherein the affordance is displayed as a complication associated with the user interface object; detect a user input corresponding to a selection of the affordance; and in response to detecting the user input: cease to display the first user interface screen, including the user interface object indicating the time of day and the affordance representing the pedometer application; and display a second user interface screen corresponding to the pedometer application.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Crankson et al. (US Patent Application Publication No. 2017/0266494).
Regarding claims 1 and 17, Crankson discloses an electronic device, comprising [see figure 1]: a display; one or more processors [see paras 0114; the computing unit 103 includes a processing unit 105 and a system memory 107. The processing unit 105 of processing device for executing software instructions, and a microprocessor device]; and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for [see figure 1; the random access memory (RAM) 111 may store software instructions for execution by the processing unit 105]: displaying a user interface screen on the display, the user interface screen including [see paras 0167, 0169 and figures 10A-10G; Selection of settings option may cause a profile setup/edit interface to be displayed and a sequence of user interfaces that may be generated and displayed]: 
a user interface object indicating a time of day [see paras 0366; interface wearable device, and activity graph  comprise a representation of a user's activity levels over a period of time (e.g., a day), a star icon at the beginning of the graph indicating, e.g., early hours of a day, a sunrise icon partway down the graph indicating, e.g., mid-morning, and a moon icon towards the end of the graph indicating, e.g., night]; and an affordance representing an application that includes one or more weather-related data [see pars 0177; coaching may provide recommendations on how fast to run (e.g., a pace) for various types of terrain and/or during different types of weather conditions], wherein the affordance is displayed as a complication associated with the user interface object [see paras 0199,  0328 and figure 66I; Each coach may correspond to a different level of training difficulty and aggressiveness, depending on location-specific information or attributes including terrain, weather, inclines, elevations and the like. The location may be detected, as described herein, using GPS devices or by manually identifying a location using coordinates and the user may be provided with options to modify the user's mood after the run, the weather conditions, the terrain and/or a note. Modified depending on user preferences, service provider requirements and rules]; 
detecting a user input corresponding to a selection of the affordance [see paras 0147, 01510192, 0194 and figures 14D-15F; Use of a mobile device for detecting, collecting, processing and display of athletic information may provide an athlete with athletic activity information in a variety of environments. The options may be categorized and displayed in separate sections or screens of a user interface]
 ; and in response to detecting the user input: launching the application; and displaying one or more workout recommendations based on weather information [see paras 0177, 0200, 0201; coaching may include recommendations for improving incline running if a given location has a more significant hill profile (e.g., San Francisco), coaching recommend less strenuous workouts early in the day or later in the day depending on metabolic cycles, user preferences, meal times and the like. Providing recommendations on how fast to run (e.g., a pace) for various types of terrain and/or during different types of weather conditions and the weather or terrain specified in a previous workout affect the type of product recommended. One type of shoe recommended for road running while another type of shoe recommended for track running].
	Regarding claim 2, Crankson discloses the one or more programs further including instructions for: obtaining, via wireless communication, the weather information [see paras 0201; the mobile device detects that the user is about to embark on a particular route, the device may provide advice regarding the various terrains along that route. In a particular example, the device may provide coaching (e.g., how fast to run, where to run slower or faster, how much energy to expend during certain portions of the route) depending on location-specific information or attributes including terrain, weather, inclines, elevations and the like. The location may be detected, as described herein, using GPS devices or by manually identifying a location using coordinates, zip codes, area codes, city names and/or combinations thereof. Other types of location information may include a number of users running in a particular area (region of country, world, particular route, city, state, zip code, area code, etc.). Location-specific information may also be provided during the workout as the user reaches or comes within a predefined amount of distance of a location.]
	Regarding claim 3, Crankson discloses the one or more programs further including instructions for: updating the displayed affordance to indicate a weather condition based on the obtained weather information [see paras 0177, 0200, 0201; coaching may include recommendations for improving incline running if a given location has a more significant hill profile (e.g., San Francisco), coaching recommend less strenuous workouts early in the day or later in the day depending on metabolic cycles, user preferences, meal times and the like. Providing recommendations on how fast to run (e.g., a pace) for various types of terrain and/or during different types of weather conditions and the weather or terrain specified in a previous workout affect the type of product recommended].
Regarding claim 4, Crankson discloses wherein the display is a touch-sensitive display, and wherein detecting the user input corresponding to a selection of the affordance comprises: 
detecting a contact on the displayed affordance [see paras 0147; Use of a mobile device for detecting, collecting, processing and display of athletic information may provide an athlete with athletic activity information in a variety of environments, to view processed or collected athletic activity information, the athlete may use his or her mobile device instead of having to use a stationary computing system and a user is performing stationary athletic activity by detecting steps taken at a predefined pace, receiving user indication of a start of athletic activity, detecting elevation of heart rate (e.g., through a heart rate sensor)].
	Regarding claim 5, Crankson discloses wherein the one or more workout recommendations comprise recommended apparel based on the weather information [see para 0200; the device recommends various types of apparel such as compression socks, leggings, t-shirts, shorts, pants and the like, windbreakers for windy areas, thermal underwear for colder locations, headbands or sweatbands in hotter climates and the like].
	Regarding claim 6, Crankson discloses wherein the recommended apparel comprises branded apparel [see paras 0200; moisture wicking appareal recommended for warmer climates while thermal apparel recommended for colder climates].
	Regarding claim 7, Crankson discloses wherein the recommended apparel comprises apparel from a user purchase history [see paras 0172; By tagging a workout with the athletic equipment used, a system may monitor the wear on the athletic equipment and recommend replacement upon reaching a threshold amount of wear or user (e.g., an amount of athletic activity performed using the athletic equipment). In one example, wear or amount of user/athletic activity performed may be measured by a distance run and the athletic equipment may include a shoe].
	Regarding claim 8, Crankson discloses wherein the one or more workout recommendations comprise a recommended time of day based on the weather information [see paras 0352; the user may specify filters for displaying workouts on the maps. These filters may include parameters such as distance, pace, elevation, incline, weather geographic region (e.g., state, country, continent, hemisphere, time zone, zip code, etc.)].
	Regarding claim 9, Crankson discloses wherein the weather information comprises information on one or more of temperature, sunlight, precipitation, humidity, or wind [see paras, 0182, 0232 and figure 11E; weather tagged automatically in some instances using GPS functionality. A mobile device automatically retrieve the weather of a given location detected using a GPS device and tag the workout using the retrieved weather data].
	Regarding claim 10, Crankson discloses wherein the weather information comprises current weather information [see paras 0165; the recommendations may be based on weather forecasts specific to a location determined by a location determination system such as GPS and a mobile device may automatically retrieve the weather of a given location detected using a GPS device and tag the workout using the retrieved weather data ].
	Regarding claim 11, Crankson discloses wherein the weather information comprises forecasted weather information [see paras 0165; the recommendations may be based on weather forecasts specific to a location determined by a location determination system such as GPS].
	Regarding claim 12, Crankson discloses the one or more programs further including instructions for: displaying on the display an indication of time since a latest workout routine that is not currently begun [see figures 20A-20Z].
	Regarding claim 13, Crankson discloses the one or more programs further including instructions for: displaying on the display an indication of time until a next workout routine according to a list of workout routines [see paras 0178-0181 and figures 33A-33C and 37C]. 
	Regarding claim 14, Crankson discloses the one or more programs further including instructions for: displaying on the display one or more preparation recommendations based on the time until the next workout routine [see paras 0199-0200, 0206 and figure 18E].
	Regarding claim 15, Crankson discloses wherein the electronic device comprises a biometric sensor, and the one or more programs further including instructions for: displaying on the display an indication of user heart rate based on biometric data generated by the biometric sensor [see paras 0151, 0152 ; a user is performing stationary athletic activity by detecting steps taken at a predefined pace, receiving user indication of a start of athletic activity, detecting elevation of heart rate (e.g., through a heart rate sensor) and a heart rate sensor may be used to determine whether the user is performing athletic activity if a location determination system does not detect a change in a user's physical location (or a change above a predefined threshold distance or altitude). Additionally, GPS device and/or accelerometer physically separate devices from mobile device].
Regarding claim 1, Crankson discloses a method, comprising at an electronic device, comprising [see figure 1]: a display; one or more processors [see paras 0114; the computing unit 103 includes a processing unit 105 and a system memory 107. The processing unit 105 of processing device for executing software instructions, and a microprocessor device]; and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for [see figure 1; the random access memory (RAM) 111 may store software instructions for execution by the processing unit 105]: displaying a user interface screen on the display, the user interface screen including [see paras 0167, 0169 and figures 10A-10G; Selection of settings option may cause a profile setup/edit interface to be displayed and a sequence of user interfaces that may be generated and displayed]: 
a user interface object indicating a time of day [see paras 0366; interface wearable device, and activity graph  comprise a representation of a user's activity levels over a period of time (e.g., a day), a star icon at the beginning of the graph indicating, e.g., early hours of a day, a sunrise icon partway down the graph indicating, e.g., mid-morning, and a moon icon towards the end of the graph indicating, e.g., night]; and an affordance representing an application that includes one or more weather-related data [see pars 0177; coaching may provide recommendations on how fast to run (e.g., a pace) for various types of terrain and/or during different types of weather conditions], wherein the affordance is displayed as a complication associated with the user interface object [see paras 0199,  0328 and figure 66I; Each coach may correspond to a different level of training difficulty and aggressiveness, depending on location-specific information or attributes including terrain, weather, inclines, elevations and the like. The location may be detected, as described herein, using GPS devices or by manually identifying a location using coordinates and the user may be provided with options to modify the user's mood after the run, the weather conditions, the terrain and/or a note. Modified depending on user preferences, service provider requirements and rules]; 
detecting a user input corresponding to a selection of the affordance [see paras 0147, 01510192, 0194 and figures 14D-15F; Use of a mobile device for detecting, collecting, processing and display of athletic information may provide an athlete with athletic activity information in a variety of environments. The options may be categorized and displayed in separate sections or screens of a user interface]
 ; and in response to detecting the user input: launching the application; and displaying one or more workout recommendations based on weather information [see paras 0177, 0200, 0201; coaching may include recommendations for improving incline running if a given location has a more significant hill profile (e.g., San Francisco), coaching recommend less strenuous workouts early in the day or later in the day depending on metabolic cycles, user preferences, meal times and the like. Providing recommendations on how fast to run (e.g., a pace) for various types of terrain and/or during different types of weather conditions and the weather or terrain specified in a previous workout affect the type of product recommended. One type of shoe recommended for road running while another type of shoe recommended for track running].
Regarding claim 17 is an independent claim and relates to a method of an electronic device. Since the features of claim 17 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	The IDS submitted on 7/11/22, 07/04/22, 06/10/22, 05/27/22, 05/11/22, 05/06/22, 05/06/22, 03/08/22, 03/02/22 are filed. The submissions comply with the provision of 37CRF 1.97. 
Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171